Per Curiam. Appellant Benny Reed, by his attorney, has filed a motion for rule on the clerk.  The motion admits that the record was not timely filed, but neither appellant nor his current attorney, admit fault. As such, the motion for rule on the clerk does not state good cause for granting the motion as discussed in our per curiam issued February 5, 1979, 265 Ark. 964. If appellant’s current attorney, John D. Lightfoot, will concede by affidavit that it was his fault that the record was not filed, or if other good cause is shown, then the motion will be granted. The present motion for rule on the clerk is denied.